Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/482,256, filed on 07/31/2019.  Claims 1-17, as originally filed, are currently pending and have been considered below. Claim 1, 13 and 16-17 are independent claim.

Priority
The application claims the foreign priority of CHINA CN201711046466.5 filed on 10/31/2017. The application is a 371 of PCT/CN2018/072999 filed on 01/17/2018.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 07/31/2019 and 02/01/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 07/31/2019 are accepted by the examiner.


Claim Analysis- 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of the ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language , typically but not always linked by the transition word “for” 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Used of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The instant application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 13, 15 and 17 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim 13 recites phrases “an acquiring module configured to”, “an extracting module configured to” and “an classifying module configured to” term coupled with functional language, specifically “an acquiring module configured to 
Claim 13 and 15 use the phrase “configured to” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Also claim 13 should recite “a classifying module configured to”.
Claim 17 recites “to perform the character string classification method according to claim 1”. Claim 1 recites “a character string classification method”. When claim 1 rejoins with claim 17, it creates antecedent basis issue. Thus claim 17 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US Patent Application Publication No 2015/0200963 A1) in view of Diao (US Patent No 7,711,673 B1). 

Regarding Claim 1, Geng discloses a character string classification method, comprising: 
acquiring a to-be-classified character string (Geng, ¶[0009]- ¶[0012], detecting a phishing website by analyzing common characters of phishing websites. Extracting a domain name from a target uniform resource locator of a web page and querying PageRank and Alexa ranking of the domain name. Obtaining a title of the web page under investigation within a range of the PageRank and/or Alexa ranking, extracting a title character string from the web page and matching the character string from the web page and matching the character string and phishing sensitive words); 
inputting the to-be-classified character string to a feature extractor, to obtain a feature vector of the to-be-classified character string (Geng, ¶[0012]- ¶[0017], crawling the web pages of the Target URL, analyzing the crawled web pages. The phishing sensitive words can be automatically obtained using a statistical algorithm based on the frequency of phishing sensitive words. The ranking range can be defined as a PageRank value>K and/or Alexa value>M, where K and M are adjustable parameters. ¶[0031]- ¶[0032]); and
Geng does not explicitly discuss the following limitation that Diao teaches:

Geng in view of Diao are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “character detection mechanism to inspect maliciousness”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Geng in view of Diao to include the idea of access authorization to determine hostile content. It will also enhance the security of the system by blocking the fraudulent users.
Regarding Claim 8, Geng in view of Diao discloses the character string classification method according to claim 1, wherein in a case that the to-be-classified character string represents a network request and it is to be detected whether the network request is a malicious request or indicates a website backdoor behavior, the inputting the to-be-classified character string to the feature extractor to obtain the feature vector of the to-be- classified character string comprises: inputting the network request to a trained C2V model, to generate a feature matrix of the network request (Geng, ¶[0012]- ¶[0017], crawling the web pages of the Target URL, analyzing the crawled web pages. The phishing sensitive words can be automatically obtained using a statistical algorithm based on the frequency of phishing sensitive words. Also Diao, col 4, line 60-65, feature selection may be performed using variety of techniques as the importance of neural network and support vector machine. Col 5, line 50-55, these features establish the feature space, which reduces the dimension of the vectors since the features represent only a subset of the original fundamental units. Col 6, line 40-50, once the feature vectors are obtained, they may be grouped by charsets. A machine learning procedure is applied to the grouped feature vectors in order to derive class patterns or machine learning models for all possible charsets).

Regarding Claim 11, Geng in view of Diao discloses the character string classification method according to claim 1, wherein the classifier is trained through a machine learning algorithm (Diao, col 4, line 60-65, feature selection may be performed using variety of techniques as the importance of neural network and support vector machine. Col 5, line 50-55, these features establish the feature space, which reduces the dimension of the vectors since the features represent only a subset of the original fundamental units. Col 6, line 40-50, once the feature vectors are obtained, they may be grouped by charsets. A machine learning procedure is applied to the grouped feature vectors in order to derive class patterns or machine learning models for all possible charsets). 

Regarding Claim 12, Geng in view of Diao discloses the character string classification method according to claim 11, wherein the machine learning algorithm comprises at least one of an XGBoost algorithm, a GBDT algorithm, or a neural network algorithm (Diao, col 4, line 60-65, feature selection may be performed using variety of techniques as the importance of neural network and support vector machine. Col 5, line 50-55, these features establish the feature space, which reduces the dimension of the vectors since the features represent only a subset of the original fundamental units. Col 6, line 40-50, once the feature vectors are obtained, they may be grouped by charsets. A machine learning 

Regarding Claim 13, Geng discloses a character string classification system, comprising: 
an acquiring module configured to acquire a to-be-classified character string (Geng, ¶[0009]- ¶[0012], detecting a phishing website by analyzing common characters of phishing websites. Extracting a domain name from a target uniform resource locator of a web page and querying PageRank and Alexa ranking of the domain name. Obtaining a title of the web page under investigation within a range of the PageRank and/or Alexa ranking, extracting a title character string from the web page and matching the character string from the web page and matching the character string and phishing sensitive words); 
an extracting module configured to input the to-be-classified character string to a feature extractor, to obtain a feature vector of the to-be-classified character string (Geng, ¶[0012]- ¶[0017], crawling the web pages of the Target URL, analyzing the crawled web pages. The phishing sensitive words can be automatically obtained using a statistical algorithm based on the frequency of phishing sensitive words. The ranking range can be defined as a PageRank value>K and/or Alexa value>M, where K and M are adjustable parameters. ¶[0031]- ¶[0032]); and 

an classifying module configured to input the feature vector to a classifier, to obtain a classification result of the to-be-classified character string (Diao, col 4, line 40-50, a feature selection process is applied to the training sample text documents in order to select the fundamental units that are highly discriminatory in describing the differences among charsets. Reducing or filtering all the possible fundamental units so that those remaining fundamental units are highly discriminatory in describing the differences among the charsets. Col 4, line 60-65, feature selection may be performed using variety of techniques as the importance of neural network and support vector machine. Col 5, line 50-55, these features establish the feature space, which reduces the dimension of the vectors since the features represent only a subset of the original fundamental units. Col 6, line 40-50, once the feature vectors are obtained, they may be grouped by charsets. A machine learning procedure is applied to the grouped feature vectors in order to derive class patterns or machine learning models for all possible charsets). 
Geng in view of Diao are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “character detection mechanism to inspect maliciousness”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Geng in view of 

Regarding Claim 15, Geng in view of Diao discloses the character string classification system according to claim 13, wherein the extracting module further comprises: 
a segmenting unit configured to segment all character strings in a training set into characters, and input all the characters to a character corpus (Geng, ¶[0009]- ¶[0012], detecting a phishing website by analyzing common characters of phishing websites. Extracting a domain name from a target uniform resource locator of a web page and querying PageRank and Alexa ranking of the domain name. Obtaining a title of the web page under investigation within a range of the PageRank and/or Alexa ranking, extracting a title character string from the web page and matching the character string from the web page and matching the character string and phishing sensitive words); and 
a training unit configured to train a Character Embedding model by using the characters in the character corpus in a Word2vec training manner, to obtain the trained C2V model (Diao, col 4, line 40-50, a feature selection process is applied to the training sample text documents in order to select the fundamental units that are highly discriminatory in describing the differences among charsets. Reducing or filtering all the possible fundamental units so that those remaining 

Regarding Claim 16, Geng discloses a character string classification device, comprising: 
a memory configured to store a character string classification program; and 
a processor configured to perform, when executes the character string classification program, steps of a character string classification method wherein the character string classification method comprises:
acquiring a to-be-classified character string (Geng, ¶[0009]- ¶[0012], detecting a phishing website by analyzing common characters of phishing websites. Extracting a domain name from a target uniform resource locator of a web page and querying PageRank and Alexa ranking of the domain name. Obtaining a title of the web page under 
inputting the to-be-classified character string to a feature extractor, to obtain a feature vector of the to-be-classified character string (Geng, ¶[0012]- ¶[0017], crawling the web pages of the Target URL, analyzing the crawled web pages. The phishing sensitive words can be automatically obtained using a statistical algorithm based on the frequency of phishing sensitive words. The ranking range can be defined as a PageRank value>K and/or Alexa value>M, where K and M are adjustable parameters. ¶[0031]- ¶[0032]); and
Geng does not explicitly discuss the following limitation that Diao teaches:
inputting the feature vector to a classifier, to obtain a classification result of the to-be- classified character string (Diao, col 4, line 40-50, a feature selection process is applied to the training sample text documents in order to select the fundamental units that are highly discriminatory in describing the differences among charsets. Reducing or filtering all the possible fundamental units so that those remaining fundamental units are highly discriminatory in describing the differences among the charsets. Col 4, line 60-65, feature selection may be performed using variety of techniques as the importance of neural network and support vector machine. Col 5, line 50-55, these features 
Geng in view of Diao are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “character detection mechanism to inspect maliciousness”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Geng in view of Diao to include the idea of access authorization to determine hostile content. It will also enhance the security of the system by blocking the fraudulent users.

Regarding Claim 17, Geng discloses a computer readable storage medium, having a character string classification program stored thereon, wherein the character string classification program, when executed by a processor, configures the processor to perform the character string classification method according to claim 1 (see claim mapping of claim 1).

Allowable Subject Matter
Claim 2-7, 9-10 and 14 are allowed if the above-specified rejections and/or objections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433